DETAILED ACTION
Terminal Disclaimer
1.	The terminal disclaimer filed on 7/1/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  US 10757244, US 10764423, US 10701199, and US 10735575 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
2.	Claims 1-11 and 13-20 are allowed.
	The closest prior art of recorded: 
Zhang et al. (US 20160191267) teaches a establishing a first communication channel between the central control device and at least one smart home device through a first communication module of the central control device; downloading from a cloud device and installing an application program corresponding to the at least one smart home device; generating a first control instruction based on a control logic of a first application program upon obtaining description information of the first control instruction; and sending the first control instruction to a first smart home device corresponding to the first application program through the first communication channel so as to control the first smart home device to respond, wherein the description information of the first control instruction indicates changing a state of the first smart home device.
Narang et al. (US 20160371961) teaches a permit third-party systems to communicate with the central server or the cloud-computing system, including the services, the processing engine, the home data, and the derived home data. For example, APIs  may allow applications 
Park et al. (US 20160147207) teaches a home appliance includes a communication unit to communicate with a mobile device, an event detector to detect whether or not an event is generated, and a home appliance controller to search for a control operation associated with the event from a control history upon generation of the event, to transmit information of the event and information of the control operation associated with the event through the communication unit to the mobile device and thereby to display a notification icon for notifying generation of the event and for guiding a user to the control operation associated with the event on the mobile device.
Claims 1, 17: Zhang, Narang, and Park do not discloses receiving, at a cloud computing platform and from the smoking device via direct communication, usage data; receiving, at the cloud computing platform and from a remote device, one or more instructions regarding communication between the smoking device and the at least one third-party system; and in response to receiving the one or more instructions, transmitting at least a portion of the received usage data or information derived from the received usage data to the at least one third- party system.
Claim 8: Zhang, Narang, and Park do not discloses receiving, at the remote device, an indication from a cloud computing platform that the smoking device is in direct network communication with the cloud computing platform; providing, via a user interface of the remote device, one or more user options for controlling functions of the smoking device; detecting user 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

	


/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641